               Case 3:19-cv-04975-JSC Document 11 Filed 08/19/19 Page 1 of 2
                                                                                  Reset Form

 1

 2

 3                                             )
     State of California, et al.                          19-4975
                                               ) Case No: _______________
 4                                             )
                                               )
 5                                             )
                                               )
 6   U.S. Dep't of Homeland Security, et al.   )
                                               )
 7                                             )
                                               )
 8
           Aimee Diane Thomson
 9    Supreme Court of Penn.
10                                             Commonwealth of Pennsylvania
                                                      Anna Rich
11

12

13
      1600 Arch St., Suite 300                     1515 Clay St.
14    Philadelphia, PA 19103                       Oakland, CA 94612-1499

15    (267) 940-6696                               (510) 879-0296

16    athomson@attorneygeneral.gov                 Anna.Rich@doj.ca.gov

17                                                                            326328
18

19

20

21
               08/19/19                                    Aimee Diane Thomson
22

23

24

25                                                      Aimee Diane Thomson

26

27

28
Case 3:19-cv-04975-JSC Document 11 Filed 08/19/19 Page 2 of 2
